Citation Nr: 1200779	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether apportionment of the appellant's Dependency and Indemnity Compensation (DIC) benefits to the custodian of her daughter was correct. 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to March 1992.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that awarded an apportionment of the appellant's DIC benefits to D.L., the custodian of the appellant's daughter.  The appellant requested a Board hearing; however, after notification of the scheduled hearing she failed to report to the hearing.  

In January 2011, the Board remanded this case for further notification and development.  The requested notification and development was partially completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the apportionment of a portion of her DIC benefits to D.L. (on behalf of the appellant's daughter) was improper.  

As noted by the Board in January 2011, a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011); see also 38 C.F.R. §§ 20.500-20.504 (2011).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  In this appeal, VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  VA has not provided D.L. with a copy of the content of the substantive appeal.  Such should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that all contested claims procedures have been followed.  Furnish D.L. with a copy of the appellant's substantive appeal or the content of the substantive appeal.

2.  Thereafter, if any additional evidence has been presented, a supplemental statement of the case should be issued.  Both the appellant and D.L. should be furnished copies of the supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


